
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1.4



AMENDMENT NO. 2 TO THE GOVERNANCE AGREEMENT


        This Amendment No. 2 (this "Amendment"), dated as of
January             , 2008, to the Governance Agreement (this "Agreement"),
dated as of April 30, 2007, is entered into by and among Westaff, Inc., a
Delaware corporation (the "Company") and DelStaff, LLC, a Delaware limited
liability company ("DelStaff"). Capitalized terms used but not defined herein
shall have the meanings assigned to such terms in the Agreement.

        A.    Section 8.2(a) of the Agreement requires that any amendment to the
Agreement be signed by each of DelStaff and the Company.

        B.    Section 8.2(a) of the Agreement requires that any amendment to the
Agreement be approved in accordance with Section 2.1 of the Agreement.

        C.    Section 2.1 of the Agreement requires that any amendment to the
Agreement be approved by the Audit Committee and a majority of the Super
Independent Group.

        D.    The Company and DelStaff desire to amend the Agreement to reflect
that there shall be no annual fee paid for the committee chairmanship for the
Nominating and Corporate Governance Committee and the Executive Committee.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements contained herein, and intending to be legally bound
hereby, each of the undersigned agrees as follows:

        Section 1.1    Amendment.    Section 1.2(j) of the Agreement shall be
amended and restated in its entirety to read as follows:

        "All directors who are not employees of the Company shall be paid,
subject to future increases upon recommendation by the Compensation Committee,
at least a $25,000 retainer per year and an additional $6,000 annual fee for
committee chairmanship for the Compensation Committee and Audit Committee, plus
an additional fee of $1,000 per Board or committee meeting attended in person or
$500 for each telephonic Board or committee meeting attended, provided, that, if
a Board meeting and a committee meeting were held on the same day, the total fee
will not exceed $1,000 per day (collectively, "Board Fees"). There shall be no
annual fees paid for committee chairmanship for the Nominating and Corporate
Governance Committee and the Executive Committee. All directors who are not
employees of the Company shall be promptly reimbursed for his or her reasonable
expenses in performing his or her duties as a director, including reasonable
travel expenses incurred to attend any meeting of the Board or its committee. In
addition, the Compensation Committee shall determine grants of equity incentive
compensation applicable to all directors who are not employees of the Company.
In lieu of Board Fees payable under this Section 1.2(j) to Mr. Black and
Mr. Phillips, management fees in the same amount shall be paid to H.I.G. Capital
Management, Inc."

        Section 1.2    Further Assurance.    Each of the parties hereto shall
use its reasonable best efforts to effectuate the transactions contemplated
hereby as promptly as is reasonably practicable. Each party hereto, at the
reasonable request of another party hereto, shall execute and deliver, or cause
to be delivered, such further certificates, instruments and other documents, and
to take, or cause to be taken, such further actions as may be necessary or
desirable for effecting the consummation of this Amendment and the transactions
contemplated hereby.

        Section 1.3    Successors and Assigns.    This Amendment shall not be
assignable by operation of law or otherwise. Subject to the preceding sentence,
the provisions of this Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

        Section 1.4    Entire Agreement.    This Amendment, Amendment No. 1 and
the Agreement (including any exhibits thereto) constitute the entire agreement,
and supersede all other prior

--------------------------------------------------------------------------------




agreements, understandings, representations and warranties, both written and
oral, among the parties, with respect to the subject matter hereof.

        Section 1.5    Governing Law; Jurisdiction.    This Amendment shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of law rules of such state. Any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Amendment and any related agreement or the
transactions contemplated hereby or thereby shall be brought exclusively in any
federal or state court located in the State of Delaware, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum. Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.

        Section 1.6    WAIVER OF JURY TRIAL.    EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AMENDMENT OR ANY RELATED AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

        Section 1.7    Counterparts; Effectiveness.    This Amendment may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Amendment shall become effective when (A) each party hereto
shall have received counterparts thereof signed by the other party hereto and
(B) the appropriate approval has been received by (i) the Audit Committee and
(ii) a majority of the Super Independent Group, in each case as described in
Section 2.1 of the Agreement.

*        *        *        *        *

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first referred to above.

WESTAFF, INC.   DELSTAFF, LLC
By:
/s/  RONALD D. STEVENS      

--------------------------------------------------------------------------------


 
By:
/s/  MICHAEL PHILLIPS      

--------------------------------------------------------------------------------

Name: Ronald D. Stevens
Title: Director   Name: Michael Phillips
Title: Manager

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1.4



AMENDMENT NO. 2 TO THE GOVERNANCE AGREEMENT
